DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s response after final action filed 01/26/2022.

Claims 1-25 are pending and being examined.  Claims 1, 9, and 11 are amended with no new subject matter being introduced.

Claims 1-25 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art references do not teach nor render obvious all of the cumulative limitations of independent claim 1 with particular attention to “the in-line mixing device comprises a static mixing device comprising one or more stationary mixing elements fixed in a housing of the mixing device, wherein the static mixing device is attached to a mechanical system that rotates the static mixing device relative to a flow direction of the contaminated gas stream, wherein, when in a first position relative to the flow direction, the contaminated gas stream has a first pressure drop over the in-line mixing device, wherein, when in a different second position relative to the flow direction, the contaminated gas stream has a second pressure drop over the in-line mixing device, wherein the first and second pressure drops are different”.
The prior art references do not teach nor render obvious all of the cumulative limitations of independent claim 13 with particular attention to “passing the contaminated gas stream through an in-line mixing device, positioned in a duct containing the contaminated gas stream, to form a turbulent contaminated gas stream, wherein, in a first operating mode, the in-line mixing device has a first position relative to a direction of flow of the contaminated gas stream and, in a second operating mode, the in-line mixing device has a different second position relative to the direction of flow of the contaminated gas stream”.
Lissianski et al. (US 7544339 B2) is considered to be the closest prior art.
Lissianski teaches a method comprising receiving a contaminated as stream comprising a contaminant; passing the contaminated gas stream through an in-line mixing device, positioned in a duct containing the contaminated gas stream, to form a turbulent contaminated gas stream by teaching a method of mercury removal wherein flue gas flows from heat exchangers to a duct or convective pass wherein a plurality of vanes are positioned within the pass to increase the turbulence in the flow of the flue gas (Lissianski, abstract, Col. 5 lines 16-20 & 49-57, and paragraph bridging Col. 5 & 6).  Lissianski teaches introducing an additive to the contaminated gas stream, the additive at least partially removing or causing the removal of the contaminant by teaching injection of a sorbent into the convective pass (Lissianski, Col. 5 lines 37-40).  Lissianski teaches removing, by a particulate control device, particulates from the contaminated gas stream, wherein the particulates comprise at least some of the contaminant and/or a derivative thereof (Lissianski, Col. 6 lines 1-7).  Lissianski teaches an in-line mixing device and teaches the number, orientation, and/or configuration of vanes is selected to 
Lissianski does not teach nor render obvious the static mixing device is attached to a mechanical system that rotates the static mixing device relative to a flow direction of the contaminated gas stream, wherein, when in a first position relative to the flow direction, the contaminated gas stream has a first pressure drop over the in-line mixing device, wherein, when in a different second position relative to the flow direction, the contaminated gas stream has a second pressure drop over the in-line mixing device, wherein the first and second pressure drops are different.  Lissianski also does not teach nor render obvious passing the contaminated gas stream through an in-line mixing device, positioned in a duct containing the contaminated gas stream, to form a turbulent contaminated gas stream, wherein, in a first operating mode, the in-line mixing device has a first position relative to a direction of flow of the contaminated gas stream and, in a second operating mode, the in-line mixing device has a different second position relative to the direction of flow of the contaminated gas stream.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734